NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY GARMONG,                                No. 17-15715

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00718-APG-VCF

 v.
                                                MEMORANDUM*
NEVADA SUPREME COURT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Gregory Garmong appeals from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging federal and state law claims arising from state

court proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Garmong’s request for oral
argument, set forth in the reply brief, is denied.
1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Garmong’s action as barred by the

Rooker-Feldman doctrine because Garmong’s action is a “de facto appeal” of prior

state court judgments, and raises claims that are “inextricably intertwined” with

those judgments. See Cooper v. Ramos, 704 F.3d 772, 782 (9th Cir. 2012)

(Rooker-Feldman doctrine barred claim that was “inextricably intertwined” with

the state court’s decision); Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th

Cir. 2007) (Rooker-Feldman doctrine barred plaintiff’s claim because alleged legal

injuries arose from the “state court’s purportedly erroneous judgment” and the

relief sought “would require the district court to determine that the state court's

decision was wrong and thus void”).

      AFFIRMED.




                                           2                                    17-15715